  Case 1:20-cv-00926-CFC Document 3 Filed 10/08/20 Page 1 of 1 PageID #: 21


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE


 JOHN POST, Individually and On Behalf of        )
 All Others Similarly Situated,                  )
                                                 )
                         Plaintiff,              )   Case No. 1:20-cv-00926-CFC
                                                 )
           v.                                    )
                                                 )
 CHINA XD PLASTICS COMPANY                       )
 LIMITED, JIE HAN, TAYLOR ZHANG,                 )
 LINYUAN ZHAI, HUIYI CHEN,                       )
 GUANBAO HUANG, FAITH DAWN                       )
 LIMITED, FAITH HORIZON INC., FAITH              )
 ABUNDANT LIMITED, and XD                        )
 ENGINEERING PLASTICS COMPANY                    )
 LIMITED,                                        )
                                                 )
                         Defendants.             )

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither an

answer nor a motion for summary judgment in the Action, and no class has been certified in the

Action.

 Dated: October 8, 2020                              RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 210
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff
